Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment
1.	Amendment to the claims filed on 03/04/2022 has been noted by the examiner.
Drawing
2.	Drawing filed on 07/02/2019 has been accepted by the examiner.
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Langeveld (US 9404875 B2) describes a method of differentiating among a plurality of areas of interest in a radiographic image wherein each area of interest comprises a plurality of vertical slice of pixels, the method comprising: for each of said plurality of areas of interest, using a specially programmed computer to calculate an average of pixel values, comprised in each of said plurality of vertical slices, to determine a signal in each of said plurality of vertical slices; determining a variance of the signal wherein the variance is determined by calculating a difference between the average and the pixel values, comprised in each of said plurality of vertical slices, to yield calculated differences in each of said plurality of vertical slices, squaring each of said calculated differences to 

	Smith (US 5181234 A) describes a system and method providing a scattered X-ray imaging system for detecting low atomic number concealed objects. In its preferred embodiment, the system includes apparatus for automatically and uniformly enhancing the image edges of low atomic number concealed objects to facilitate their detection. Edge enhancement is provided while simultaneously suppressing the edges of internal anatomy that produce confusion in image interpretation. Further, the preferred embodiment provides a storage means by which previously acquired images can be compared with the present image for analyzing variances in the present image. The present invention also provides 

	Scoullar (US 10545257 B2) describes a method of screening one or more items of freight or baggage, the method comprising: irradiating the one or more items using a source of incident radiation; detecting packets of radiation emanating from within or passing through the one or more items of freight or baggage as a result of the irradiation by the incident radiation, using a plurality of detectors, each of the detectors being configured to produce an electrical pulse caused by the detected packets having a characteristic size or shape dependent on an energy of the packets; processing each of the electrical pulses using one or more digital processors to determine the characteristic size or shape; generating a screening detector energy spectrum for each of the detectors of the energies of the packets detected; and measuring an effective atomic number Z of an unknown material associated with the one or more items of freight or baggage based on the screening detector energy spectra in comparison with calibration measurements made during calibration; wherein the calibration comprises taking measurements obtained from irradiation of varying thickness samples of different calibration materials of known atomic number Z, so as to generate calibration detector energy spectra I(Z,x,B) as a function of Z, calibration material thickness x, and histogram bins B.





	Fullagar (US 10685759 B2) describes a charged-particle microscope comprising: a charged-particle source, for producing an irradiating beam of charged particles; a particle-optical column, for directing said beam onto a target so as to produce an X-ray beam; a specimen holder, for holding a specimen to be irradiated by said X-ray beam; and a detector, for detecting a flux of output X-rays emanating from the specimen in response to said irradiation, wherein the charged-particle microscope further comprises a controller that is configured to perform the following actions: using said detector to produce a set {Ij} of pixeled images Ij of 

	Mooney (US 2015/0332892 A1) describes a method for removal of outlier pixels from a transmission electron microscopy camera image comprising: a. establishing a desired exposure of n electrons per pixel; b. exposing the camera to a series of sub-frame exposures to produce a series of sub-frame images; c. calculating an average image signal of all sub-frame exposures in said series; d. establishing a threshold selected to achieve a desired number of false positives; e. evaluating each of said sub-frame exposures for pixels further away from said average than said threshold; and f. replacing pixels in each of said sub-frame images that exceed said threshold with said average to form corrected sub-frame images. A method for removal of outlier pixels from a transmission electron microscopy camera image formed by a non-destructive read sequence comprising: a. performing a series of non-destructive reads to create a series of images beginning with a first image and including at least one subsequent image; b. creating a series of difference images by subtracting from each image, except the first image, the previously read image; c. calculating an average image signal intensity across said series of images; d. establishing a threshold selected to 

	Suhami (US 8063379 B2 describes  A Tomographic Radiation Imaging System, without collimators, for detecting the positions of sources of gamma or X-rays hereinafter referred to as electromagnetic radiation, comprising: a) track detectors for registering tracks of electrons created by the interaction of the electromagnetic radiation with said track detectors wherein said track detectors comprise: a1) structures composed of two or three interlaced two dimensional scintillation fiber arrays, wherein each array is orthogonal to the other two arrays wherein a11) the fiber cross section is one of circular and rectangular and less than (100μ)2, and a12) said scintillation fibers are non-touching and separated by a material with a refractive index of less than n=1.10, and b) position sensitive detectors of electromagnetic radiation, and c) photo-detector digital Cameras hereinafter referred to as Cameras, wherein c1) each photo-detector element of a Camera is optically coupled to one of the scintillation fibers on a one-to-one basis, and wherein c2) the end of each of the scintillation fibers not connected to a photo-detector is coated with a light reflecting coating, and d) Camera readout electronics for identifying the photo-detector pixels that, within a predetermined time window, generate an electric signal following a scintillation event, and e) 

	Machida (US 10713784 B2) describes a technique of obtaining information for discriminating two substances included in a radiation image of a subject without 

	Tada (US 8591108 B2) describes a defective pixel detection apparatus used in an X-ray radiation imaging system, the X-ray radiation imaging system including a grating, an intensity modulator, and an X-ray radiation image detector, the grating passing X-ray radiation emitted from an X-ray radiation source to form a first fringe image, the intensity modulator modulating intensity of the first fringe image at each of relative positions to form two or more second fringe images, the relative positions differing in phase with respect to a period pattern of the first fringe image, the X-ray radiation image detector detecting the second fringe image, the defective pixel detection apparatus comprising: a characteristic value obtaining section for obtaining a characteristic value from an intensity modulated signal on a pixel-by-pixel basis, the intensity modulated signal representing a relation between a relative position and a pixel value; and a defective pixel detecting section for detecting a defective pixel based on the characteristic value.
	
	Lecomte (US 7646845 B2) describes a method for single photon counting transmission computed tomography (CT) is described. The method is based on an apparatus consisting of a radiation source and detectors on an opposite side 

	Tomioka (US 2001/0048498 A1) describes a liquid crystal display device comprising a pair of substrates, at least one of said substrates being transparent; a liquid crystal layer interposed between said pair of substrates; and pixel electrodes and common electrodes and active elements arranged on at least one substrate between said pair of substrates, liquid crystal of said liquid crystal layer being controlled to perform display by applying a voltage between said pixel electrode and said common electrode, wherein an alignment layer is formed on a surface in contact with said liquid crystal layer of each of said pair of substrates, 

	Sarin (US 8829444 B2) describes scintillator coating materials and films that provide superior radiological imaging. The materials are based on lutetium (e.g., Lu2O3, Lu2SiO5, etc.), which has a high atomic number and is therefore highly efficient at capturing high energy photons, such as x-rays. The lutetium is in the form of, for example, lutetium oxide (Lu2O3) doped with europium oxide (Eu2O3). The lutetium oxide and europium oxide form a solid solution having an oriented columnar grain growth pattern. Lutetium serves to trap incident x-rays, whose energy is transferred to europium, causing an electron orbital shift in europium that results in the release of visible light photons. The columnar growth structure eliminates the need for pixelation and provides highly efficient light transmission out of the scintillator material. The emitted visible light is in a wavelength range that can be imaged with high efficiency using solid state silicon devices such as CCDs. One aspect of the invention is a method of preparing a radiological scintillator coating material by physical vapor deposition (PVD). The method includes the steps of providing a target and a substrate to be coated with the scintillator coating material and subjecting the target to a physical vapor deposition process. The substrate is formed from a compressed powder of Lu2O3 doped with about 5-15 mol % Eu2O3. In some embodiments, the PVD .

	Allowable Subject Matter
4.	Claims 1-12 and 14-16 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8, 9, 11, 14, 15 and 16 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an information processing apparatus that operates to process processes information based on a radiation image capturing a subject, comprising: an arithmetic processing unit configured to calculate one of an effective atomic number and a surface density forming the subject based on the average value and the variance value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or 

Claims 2-7, 10-12 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of an information processing apparatus that operates to process information based on a radiation image capturing a subject, comprising: an arithmetic processing unit configured to obtain the effective atomic number from the table based on the average value and the variance value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of an information processing apparatus that operates to process information based on a radiation image capturing a subject, comprising: an arithmetic processing unit configured to obtain the surface density from the table based on the average value and the variance value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

The primary reason for the allowance of claim 14 is the inclusion of a radiation imaging apparatus that comprising: the arithmetic processing unit is configured to calculate,  one of an effective atomic number and a surface density of a material forming the subject based on the average value and the variance value.  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of an information processing method  that processes information based on a radiation image capturing a subject, the method comprising the steps of: causing an arithmetic processing unit to calculate,  one of an effective atomic number and a surface density of a material forming the subject  based on the average value and the variance value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Regarding claim 16:
The primary reason for the allowance of claim 16 is the inclusion of an information processing method that processes information based on a radiation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 4, 2022